Citation Nr: 1102206	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  04-03 634	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).

2.  Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1972 to June 1974.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a February 2003 rating action that denied a T/R.

By decisions of April 2005 and September 2009, the Board remanded 
this case to the RO for further development of the evidence and 
for due process development.

In December 2010, the Veteran raised the issue of entitlement to 
a compensable rating for left shoulder strain, but the RO has not 
adjudicated that issue.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the T/R claim on appeal has not been accomplished.

In December 2010, the Veteran claimed a compensable rating for 
his service-connected left shoulder strain.  Inasmuch as a T/R is 
based on consideration of all of a veteran's service-connected 
disabilities, the RO must adjudicate that increased rating claim 
prior to an appellate decision on the T/R issue on appeal.  
However, appellate review discloses that the RO has not 
adjudicated the inextricably-intertwined claim for a compensable 
rating for left shoulder strain.  Under the circumstances, the 
Board finds that this case must be remanded to the RO for it to 
accomplish such rating action prior to an appellate decision on 
the T/R issue on appeal.  

By rating action of August 2010, the RO granted service 
connection for hepatitis C and assigned an initial noncompensable 
rating from February 2008.  The Veteran filed a Notice of 
Disagreement with the initial noncompensable rating in December 
2010, but the RO has neither issued a Statement of the Case (SOC) 
on that issue, nor furnished him VA Form 9 (Appeal to the Board 
of Veterans Appeals), nor afforded him and his representative an 
opportunity to perfect the appeal by filing a Substantive Appeal.  
A remand is required to cure this procedural defect.  See 
38 C.F.R. § 19.9 (2009); Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board emphasizes that, without the issuance of a 
proper SOC and the filing of a Substantive Appeal by an 
appellant, the Board does not have appellate jurisdiction, and 
may not proceed with a decision on that higher rating matter.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2010). 

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should first adjudicate the new 
claim for a compensable rating for left 
shoulder strain.

2.  After adjudicating the new claim for an 
increased rating for left shoulder strain, 
the RO should then readjudicate the T/R 
claim on appeal based on consideration of 
all of the veteran's service-connected 
disabilities in light of all pertinent 
evidence and legal authority.

3.  If the T/R benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental SOC that includes 
clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

4.  The RO should furnish the Veteran and 
his representative a SOC with respect to 
the issue of entitlement to an initial 
compensable rating for hepatitis C, along 
with VA Form 9 (Appeal to the Board of 
Veterans Appeals), and afford them the 
opportunity to file a Substantive Appeal.  
The Veteran and his representative are 
hereby reminded that, for the Board to 
obtain appellate jurisdiction over that 
higher rating issue, which is not currently 
in appellate status, a timely appeal must 
be perfected after the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

